Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-15, 17-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicants argue “claims 1 and 26 stand rejected, in part, based on pars. 29-30 of Kennedy. These passages refer to an arrangement in which a gateway can automatically end a video clip when the maximum allowed length in cases in which the user has not manually ended the video clip. This maximum allowed length is not described here as being modifiable in the fashion recited in the claims as presented herein. In particular, par. 29 relates to restrictions when creating media clips — not modifying such media clips after their creation. Par. 27 of Jouret, while describing the ability to specify limits or restrictions on sharing media, this passage does not teach that an access provided by a link can be modified as recited.” (emphasis added).  Applicants arguments are persuasive.
The prior art fails to disclose or fairly suggest, all of the limitations of independent claims 1, 26, and as previously indicated allowable independent claim 28.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blong et al (US 2017/0164060) discloses a system for capturing video clips automatically by identifying popular clips.  An editing feature allows a user to  potentially modify the automatically generated clip. For example, the user may choose to modify the start time and/or the end time of the automatically generated clip. The modifications may be used, in accordance with some implementations, in refining the automatic generation of clips for subsequent users.

Steenkamp et al. (US 2004/0168181) discloses a method and system to provide digital content to a content destination (e.g., a media terminal). The method comprises providing a plurality content provider identifiers to a content destination for display on an associated display device, wherein each content provider identifier is associated with a content provider. User selection of one of the plurality of content provider identifiers is then monitored and at least one available content identifier is communicated to the content destination in response to the user selection of a content provider identifier. The available content identifier may be associated with the content provider identifier. The content provider identifiers may for example identify content providers such as Disney, ESPN, NOOF or the like. Each content provider identifier may be associated with a plurality of available content identifiers arranged in a hierarchical fashion.

Madison et al. (US 2004/0162787) discloses a system and method for controlling access to digital content, including streaming media. The system includes a web server, media server and end user processor, such as a personal computer, coupled to a network. The web server cryptographically generates a ticket in response to an end user's request for access to a file. The ticket is based, at least in part, on a time at or near when the ticket is generated. The media server generates an authorization ticket, preferably using the same cryptographic algorithm as the web server. The media server authorization ticket is based, at least in part, on a time at or near when the media server receives the request for access to the file. The media server determines whether to grant access to the file by comparing the ticket, as generated by the web server, to the ticket, as generated by the media server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425